NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30005

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-00101-TMB-3
 v.

DEARON WALTON, AKA Hopout, AKA                  MEMORANDUM*
Mitch,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                          Submitted December 5, 2018**
                              Seattle, Washington

Before: GRABER, McKEOWN, and CHRISTEN, Circuit Judges.

      Dearon Walton appeals his conviction and 30-month sentence for conspiracy

to commit money laundering, in violation of 18 U.S.C. § 1956(h). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walton challenges the sufficiency of the evidence, arguing that “the

government presented [in]sufficient evidence that [he] possessed the intent to

‘promote and conceal’” any illegal activity. Taking all evidence in the light most

favorable to the government, we must determine if any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. United

States v. Garcia, 497 F.3d 964, 966–67 (9th Cir. 2007).

      Here, Walton used a method typically employed by money launderers to

conceal the source of funds; he made three deposits totaling $5,900 to three

separate bank branches in Alaska. See United States v. Tekle, 329 F.3d 1108, 1114

(9th Cir. 2003). Walton’s significant other quickly withdrew the bulk of these

funds in California. Walton frequented the stash house of admitted drug

traffickers, was in their car when the police seized approximately $13,000 ($5,975

of which was in Walton’s bag), and accompanied Isaiah Holloway, a member of

the drug conspiracy, to withdraw $6,000 in cash. From this evidence, a rational

juror could find beyond a reasonable doubt that Walton knowingly participated in a

conspiracy to launder drug proceeds with the intent to accomplish the conspiracy’s

object.

      Alternatively, Walton argues the district court erred by attributing to him at

sentencing the $6,000 laundered by Holloway. Attribution was proper if this

withdrawal was “within the scope of the jointly undertaken criminal activity, in


                                         2
furtherance of that criminal activity, and reasonably foreseeable.” U.S.S.G.

§ 1B1.3(a)(1)(B) cmt. n.4(C). Because this issue involves an application of the

Guidelines to the facts, we review for abuse of discretion. See United States v.

Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      The district court did not abuse its discretion in concluding the standard for

attribution had been met. Walton was convicted of conspiring with Holloway to

launder money and was present when Holloway withdrew the $6,000. Walton’s

close connection with the drug conspiracy, in conjunction with his own transfer of

a similar amount from Alaska to California, supports the inference that the $6,000

withdrawal was a reasonably foreseeable act in furtherance of the conspiracy to

launder money.

      AFFIRMED.




                                          3